Title: From James Madison to Charles Pinckney, 19 December 1801
From: Madison, James
To: Pinckney, Charles


Sir,Department of State, December 19th. 1801
I avail myself of the present conveyance just made known to me, to inclose you a copy of the Message of the President to Congress and a few newspapers containing such of their proceedings and debates as have been published. You will find that the injury threatened to our navigation by the activity which the peace will give to foreign regulations, particularly to the countervailing Act of Great Britain, is among the first subjects which have engaged their attention. In what measures their deliberations will issue is uncertain. In the mean time it is thought proper that this Department should attend to the means of procuring information from the several foreign countries, having most commercial intercourse with this, concerning their respective discriminations in favour of their own navigation and to the disadvantage of ours. It is wished therefore, that you may, as soon as you can, ascertain those which have been established in Spain, whether they relate immediately to the vessel, as in the case of tonnage duties, light house duties &c, or to the cargo.
With a view to the convenience of this Office, I request you to cause your dispatches addressed to it, to be written on paper of uniform dimensions viz, 12½ inches long, and 7¾ broad with an inward margin of ¾ of an inch for stitching and an outward one of ½ an inch for the more complete preservation of the text. By an attention to these circumstances we shall be able to bind the Originals in suitable volumes, and to avoid the labour and inaccuracies incident to copying.
This will be put into the hands of Mr Campbell who is going, as I understand to Madrid, and who is represented by his friend Gel. Smith, as a gentleman on whom civilities will be properly bestowed. With the highest respect &c
James Madison
 

   Letterbook copy (DNA: RG 59, IM, vol. 6).


   Ross Campbell reached Madrid by 19 Mar. 1802 (Pinckney to JM, 20 Mar. 1802 [DNA: RG 59, DD, Spain, vol. 6]).

